OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court, dated January 8,1997, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (i), (ii) and (iii), upon a finding that he was guilty of professional misconduct immediately threatening the public interest based on his failure to submit timely written answers to multiple complaints of *200professional misconduct, his substantial admission under oath during the investigatory stage of this proceeding that he has committed an act or acts of professional misconduct, and other uncontroverted evidence of professional misconduct. By the same order, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent and the matter was referred to the Honorable Robert T. Groh, as Special Referee, to hear and report. A hearing was to be conducted within 30 days. On January 13, 1997, the order was personally served on the respondent at his residence.
The Grievance Committee now moves to discipline the respondent based upon his default. The respondent was served with the notice of motion and accompanying affirmation on February 3, 1997. The respondent has failed to respond to the motion to impose discipline upon his default.
The charges against the respondent, if established, would require the imposition of a disciplinary sanction. Inasmuch as the respondent has chosen not to appear or answer, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and to impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, O’Brien and Joy, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Barnett E. Kramer, is disbarred, and his name is stricken, from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Barnett E. Kramer is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, *201(3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.